Citation Nr: 1008515	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1969 until June 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Reno, Nevada.

The issue of entitlement to a total rating for compensation 
on the basis of individual unemployability (TDIU) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran appeals from the denial of his claim of 
entitlement to an increased rating for PTSD, which is 
currently rated as 50 percent disabling.

In May 2009, during a hearing before the undersigned, the 
Veteran identified additional treatment records which have 
not been associated with his claims file.  Specifically, the 
Veteran indicated that he had been receiving treatment for 
PTSD "two or three times a month" at "The North Clinic."  
A review of the evidence shows that the most recent treatment 
records associated with the Veteran's claims file date to 
2007 with a VA examination having been conducted in January 
2009.

Inasmuch as the Veteran's statements have put the VA on 
notice of the existence of additional treatment records, 
these records should be obtained prior to the Board's 
appellate review in this case.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).

With regard to the issue of TDIU being referred to the AOJ 
for additional action, the Board notes that during his 
hearing before the undersigned, the Veteran indicated that he 
had not worked since October 2007.  A treatment notation from 
November 2007 states that the Veteran "can no longer work 
and is suffering health problems."  It is unclear from the 
record whether the Veteran's inability to work is due to 
symptoms of PTSD or due to unrelated health issues.  In Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court 
of Appeals for Veterans Claims (Court) held that if a 
claimant, or the record, reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether TDIU as a 
result of that disability is warranted.  Having been 
reasonably raised by the record, the issue of TDIU is 
referred to the AOJ for additional action consistent with 
Rice.
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records of the Veteran's 
PTSD treatment from November 2007 through 
the present.  Once obtained, such records 
are to be associated with the claims file.  
If no such records are available, a 
notation indicating as much is to be 
inserted into the claims file.

2.  After completing any other development 
deemed necessary, readjudicate the claim.  
If it remains denied, issue an appropriate 
supplemental statement of the case (SSOC) 
and give the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.
		
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



